              IN THE UNITED STATES DISTRICT �OURTOEC O 3 2019
              FOR THE NORTHERN DISTRICT OF GEOR IA
                        ATLANTA DIVISION     ·      -. t�i.,.;,:., Q·era   ..:i,·




                                                           ��������
JAVIER MUNOZ RUIZ,
     Movant                                  CRIMINAL ACTION FILE NO.
                                             1:13-CR-229-4-ODE-JSA
V.
                                             CIVIL ACTION FILE NO.
UNITED STATES OF AMERICA,                    1:17-CV-1856-ODE-JSA
     Respondent
                                    ORDER
     This criminal case is before the Court on the Final Report
and Recommendation of United States Magistrate Judge Justin S.
Anand filed June 28, 2019 ("R&R")            [Doc. 229).   No objections
have been filed.
     After a thorough analysis,             Judge Anand recommends that
Movant's § 2255 motion be denied and that a certificate of
appealability be denied.           Specifically, the Magistrate Judge
found that Movant is not entitled to relief on any of his
claims.
     The Court having read and considered the R&R and noting the
absence of any objections, it is hereby ADOPTED as the opinion
and order of the Court.       For the reasons set forth in the R&R,
Movant's § 2255 motion [Doc. 221) is DENIED and a Certificate of
Appealability is DENIED .
     SO ORDERED, this     ..::3.   day of December, 2019.



                              ORINDA D. EVANS
                              UNITED STATES DISTRICT JUDGE
